



UNIVAR INC.
RELEASE AGREEMENT




This Release Agreement (“Release”) is entered into this ___ day of December,
2016 by Christopher Oversby (“Executive”) with respect to the termination of the
employment relationship between Executive and Univar Inc. (the “Company”).


1.    Executive’s last day of employment will be on December 31, 2016 (the
“Termination Date”).


2.    Executive will be paid: (a) an amount equal to his current annual salary
of $515,000, (b) an amount equal to his target incentive under the Company’s
Management Incentive Plan (MIP) of $412,000, (c) any amount earned under the
2016 MIP in accordance with the terms of such plan (and the assumed target level
of 65% of base salary) and at the time of payment in accordance with the terms
of the plan and (d) and Energy Incentive under his employment agreement of
$200,000 (collectively the “Separation Payment”). Executive will also retain his
rights to COBRA benefits under the Company’s health and welfare programs. Other
than: (a) the Separation Payment, (b) reimbursement of rental and utilities on
the UK home that Company rented for Executive through the earlier of a May 31,
2017 or a sublease of that facility, whichever is the earlier to occur, (c) any
unused, accrued vacation for 2016, (d) relocation of personal possessions by sea
freight from the UK to the US (e) tax equalization support as indicated in the
assignment letter of April 24, 2016 as limited to the income tax associated with
the assignment related amounts paid to Executive for his relocation to UK and
then his return relocation to the US, the Executive and Employer have settled
all compensation and benefits earned Executive by virtue of employment with
Employer and agreements with Employer. The payment of the Separation Payment is
conditioned upon Executive signing this Release Agreement and not revoking it
within the applicable release period described below, and will be paid
immediately after such Release Period has expired (without revocation) or 15
days after the effective date of this Release (whichever is earlier).


3.    Executive hereby releases the Company, and its affiliates, including
without limitation Univar USA Inc. and their respective officers, directors, and
employees, from any and all claims, causes of action, and liability for damages
of whatever kind, known or unknown, arising from or relating to Executive’s
employment and separation from employment (“Released Claims”). Released Claims
include claims (including claims to attorneys’ fees), damages, causes of action,
and disputes of any kind whatsoever, including without limitation all claims for
wages, any claims for unused vacation benefits (for any year), employee
benefits, and damages arising out of any: contracts, express or implied; tort;
discrimination; wrongful termination; any federal, state, local, or other
governmental statute or ordinance, including, without limitation Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, as amended (“ADEA”), the Fair Labor Standards Act, the Washington Law
Against Discrimination, the Washington Minimum Wage Act and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); and any other
legal limitation on the employment relationship. Notwithstanding the foregoing,
“Released Claims” do not include claims for breach or enforcement of this
Agreement, claims that




--------------------------------------------------------------------------------




arise after the execution of this Agreement, claims to vested benefits under
ERISA, workers’ compensation claims, claims challenging the validity of this
Agreement under or any other claims that may not be released under this
Agreement in accordance with applicable law. This waiver and release shall not
apply to claims arising after Executive’s execution of this Release.


4.    Executive represents and warrants that Executive has not filed any
litigation based on any Released Claims. Executive covenants and promises never
to file, press, or join in any lawsuit based on any Released Claim and agrees
that any such claim, if filed by Executive, shall be dismissed, except that this
covenant and promise does not apply to any claim of Executive challenging the
validity of this Agreement in connection with claims arising under the ADEA.
Moreover, while nothing in this Agreement restricts Executive from bringing
before any fair employment practices agencies matters for which such agencies
have jurisdiction, or cooperating in any investigation by any such agency,
Executive covenants and promises that he waives, releases, and shall not accept
any benefits of any administrative or agency action. Executive represents and
warrants that Executive is the sole owner of any and all Released Claims that
Executive may have; and that Executive has not assigned or otherwise transferred
Executive’s right or interest in any Released Claim.


5.    On or before December 31, 2016, Executive shall turn over to Employer all
property of Employer, including without limitation all files, memoranda, keys,
manuals, equipment, data, records, and other documents, including electronically
recorded documents and data that Executive received from Employer or its
employees or that Executive generated in the course of employment with Employer.


6.    Executive specifically agrees as follows:


a.    Executive is knowingly and voluntarily entering into this Release;


b.    Executive acknowledges that the Company is providing benefits in the form
of payments and compensation, to which Executive would not otherwise be entitled
in the absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;


c.    Executive is hereby advised by this Release to consult with an attorney
prior to executing this Release;


d.    Executive understands he has a period of at least twenty-one (21) days
from the date a copy of this Release is provided to Executive in which to
consider and sign the Release (during which the offer will remain open), and
that Executive has an additional seven (7) days after signing this Release
within which to revoke acceptance of the Release;






--------------------------------------------------------------------------------




e.    If during the twenty-one (21) day waiting period Executive should elect
not to sign this Release, or during the seven (7) day revocation period
Executive should revoke acceptance of the Release, then this Release shall be
void and the effective date of this Release shall be the eighth day after
Executive signs and delivers this Release, provided he has not revoked
acceptance; and


f.    Executive may accept this Agreement before the expiration of the
twenty-one (21) days, in which case Executive shall waive the remainder of the
21-day waiting period.


7.
Covenants.

a.
Confidentiality

Executive recognizes that the success of the Company and its current or future
Affiliates depends upon the protection of information or materials that are
designated as confidential and/or proprietary at the time of disclosure or
should, based on their nature or the circumstances surrounding such disclosure,
reasonably be deemed confidential including, without limitation, information to
which Executive has access while employed by the Company whether recorded in any
medium or merely memorized (all such information being “Confidential
Information”). “Confidential Information” includes without limitation, and
whether or not such information is specifically designated as confidential or
proprietary: all business plans and marketing strategies; information concerning
existing and prospective markets, suppliers and customers; financial
information; information concerning the development of new products and
services; and technical and non-technical data related to software programs,
design, specifications, compilations, inventions, improvements, patent
applications, studies, research, methods, devices, prototypes, processes,
procedures and techniques. Confidential Information expressly includes
information provided to the Company or its Affiliates by third parties under
circumstances that require them to maintain the confidentiality of such
information. Notwithstanding the foregoing, Executive shall have no
confidentiality obligation with respect to disclosure of any Confidential
Information that (a) was, or at any time becomes, available in the public domain
other than through a violation of this Agreement or (b) Executive can
demonstrate by written evidence was furnished to Executive by a third party in
lawful possession thereof and who was not under an obligation of confidentiality
to the Company or any of its Affiliates.
Executive agrees that during Executive’s employment and after termination of
employment irrespective of cause, Executive will use Confidential Information
only for the benefit of the Company and its Affiliates. Notwithstanding the
foregoing, the




--------------------------------------------------------------------------------




Employee may disclose Confidential Information as required pursuant to an order
or requirement of a court, administrative agency or other government body,
provided Executive has notified the Company or the applicable Affiliate
immediately after receipt of such order or requirement and allowed the Company
and/or the Affiliate a meaningful opportunity to apply for protective measures.
Executive’s obligations under this section are in addition to any obligations
that Executive has under state or federal law.
Executive’s obligations under this section 7(a) are indefinite in term and shall
survive the termination of this Agreement.
b.
Nonsolicitation and Noncompete

For a period expiring eighteen (18) months after the termination of the
Executive employment (the “Restrictive Period”), regardless of the reason, if
any, for such termination, the Executive shall not, in the United States or
Canada, directly or indirectly:
i.    solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of the Company or any of its
Affiliates to alter or discontinue his or her relationship with the Company or
its Affiliates;
ii.    solicit from any person or entity that was a customer of the Company or
any of its Affiliates during the Executive’s employment with the Company, any
business of a type or nature similar to the business of the Company or any of
its Affiliates with such customer;
iii.    solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of the Company or any of its Affiliates to discontinue its
relationship with the Company or its Affiliates;
iv.    solicit, divert, take away or attempt to solicit, divert or take away any
customers of the Company or its Affiliates; or
v.    engage in or participate in the chemical distribution or logistics
business.
The Company and the Executive agree that the provisions of this Section 7 do not
impose an undue hardship on the Executive and are not injurious to the public;
that this provision is necessary to protect the business of the Company and its
Affiliates; that this Section 7 is reasonable in terms of length of time and
scope; and that adequate consideration supports this Section 7. In the event
that a court determines that any provision of this Section 7 is unreasonably
broad or extensive, the Employee agrees that such court should




--------------------------------------------------------------------------------




narrow such provision to the extent necessary to make it reasonable and enforce
the provisions as narrowed.
8.    Executive hereby acknowledges his obligation to comply with the
obligations that survive termination of the Employment Agreement, including
without limitation those obligations with respect to confidentiality, inventions
and nonsolicitation.




Executive:




/s/ Christopher Oversby
(Signature)


Dated: 1/7/17


Christopher Oversby















Univar Inc.




By: /s/ Stephen N. Landsman


Title: General Counsel


Dated: 1-16-17


